IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

JANE DOES 1 through 15 and JOHN
DOES 1 through 15, victims of and          No. 72159-3-1
witnesses to the June 5, 2014 Seattle      (consolidated with No. 72198-4-1)
Pacific University shooting and
SEATTLE PACIFIC UNIVERSITY, a              DIVISION ONE
Washington nonprofit corporation,
                                           PUBLISHED OPINION
                    Appellants,

             v.



KING COUNTY, a legal subdivision
of the state of Washington, CITY OF
SEATTLE, a Washington municipal
corporation, TRIBUNE
                                                                               i ••.•••
BROADCASTING SEATTLE, LLC and
its affiliates, d/b/a KCPQ-TV and
Q13 FOX, a Delaware corporation,
KIRO-TV, INC. and its affiliates, d/b/a
                                                                                  r-o
KIRO NEWS and KIRO TV, a Delaware
corporation, SINCLAIR SEATTLE
LICENSEE, LLC, and its affiliates, d/b/a
KOMO TV and KOMO 4, a Nevada
corporation, KING BROADCASTING
COMPANY and its affiliates, d/b/a KING
5 TELEVISION, a Washington
corporation, ARTHUR WEST, a
Washington resident, JOHN DOE
MEDIA ORGANIZATIONS 1 through
100,

                     Respondents.

JANE DOES 1 through 15 and JOHN
DOES 1 through 15, victims of and
witnesses to the June 5, 2014 Seattle      (consolidated with Nos. 72898-9-
Pacific University shooting and            and 72899-7-1)
SEATTLE PACIFIC UNIVERSITY, a
Washington nonprofit corporation,

                     Appellants,

              v.
No. 72159-3-1/2


KING COUNTY, a legal subdivision
of the state of Washington, CITY OF
SEATTLE, a Washington municipal
corporation, TRIBUNE
BROADCASTING SEATTLE, LLC and
its affiliates, d/b/a KCPQ-TV and
Q13 FOX, a Delaware corporation,
KIRO-TV, INC. and its affiliates, d/b/a
KIRO NEWS and KIRO TV, a Delaware
corporation, SINCLAIR SEATTLE
LICENSEE, LLC, and its affiliates, d/b/a
KOMO TV and KOMO 4, a Nevada
corporation, KING BROADCASTING
COMPANY and its affiliates, d/b/a KING
5 TELEVISION, a Washington
corporation, ARTHUR WEST, a
Washington resident, HEARST
SEATTLE MEDIA, LLC, d/b/a
SEATTLEPI.COM, a Delaware
corporation, CABLE NEWS NETWORK,
INC. d/b/a CNN, a Delaware corporation
JOHN DOE MEDIA ORGANIZATIONS
1 through 100,                                  FILED: December 28, 2015

                     Respondents.


      Trickey, J. — Seattle Pacific University security cameras captured events related

to the tragic shootings on its campus on June 5, 2014. The University turned its cameras'
surveillance footage over to the Seattle Police Department and the King County
Prosecuting Attorney's Office. News media organizations and an individual made public
records requests in which they sought disclosure of that surveillance footage in the
possession of the police and prosecuting attorney. Certain students and the University
objected to that disclosure.

       On appeal, we must interpret Washington's Public Records Act (PRA), chapter
42.56 RCW, and determine whether it requires disclosure of the surveillance footage.
No. 72159-3-1/3


The trial court held that the PRA does require disclosure, subject to certain redactions.

We agree and therefore affirm.

                                         FACTS

      On June 5, 2014, a senseless tragedy occurred on the campus of Seattle Pacific

University. The alleged acts, which are undisputed, are horrific. At approximately 3:30

p.m., Aaron Ybarra entered the campus armed with a double-barreled shotgun and a

knife. He fired his shotgun at close range at a 19-year-old student, fatally wounding him.

Pellets from the shotgun round struck another student who was standing nearby. This

student managed to escape and survived. Ybarra then entered Otto Miller Hall. He

pointed his shotgun at another student but did not fire. He shot a third student as she

came down the stairs. This victim, though seriously wounded, also survived. As Ybarra

began to reload his shotgun, a student disabled him using pepper spray. Soon after, a

second student helped subdue Ybarra until law enforcement arrived.

       Campus security cameras captured part of Ybarra's attack inside Otto Miller Hall.

The University provided a copy of a three minute surveillance video to the Seattle Police

Department (SPD) for use in the criminal investigation into the attack. Later, in response

to a warrant, the University gave SPD 19 additional DVDs (digital video disc) of

surveillance footage, including recordings from at least 30 cameras maintained by the

University on its campus. The King County Prosecuting Attorney's Office (KCPAO),

subsequently acquired this footage. Eventually, KCPAO charged Ybarra with a number

of felony crimes.

       The three minute surveillance video from June 5 shows Ybarra, the victims, and a

number of witnesses at the time of the shooting. The other 19 DVDs contain some 20
No. 72159-3-1/4


hours of footage. They show Ybarra's activities on June 5 and an earlier visit he made to

the campus on May 19. The June 5 footage shows, among other things, the response of

law enforcement and fire department paramedics to the incident.

       Subsequently, both the city of Seattle (City) and King County (County) received

requests under the Public Records Act from commercial media outlets and from an

individual named Arthur West.       The requesters all sought to obtain copies of the

University's security camera footage. The victims and witnesses objected to the release

of the footage.

       On June 24 and 25, the County and the City gave notice by letter that they intended

to release the surveillance footage in response to the public records requests.

Specifically, they gave notice that they intended to release, the three minute surveillance

video from June 5 that "starts as defendant Aaron Ybarra enters the building and ends

after [Ybarra] has been subdued by one male student with the assistance of a second

male student."1    However, both the County and the City explained that, because the

students shown in the video had expressed a desire that their identities not be disclosed,

the footage would be released with the faces of each students "pixelated" in order to

redact their identities.

       In response, on July 2, several unnamed students who were victims and witnesses

in the surveillance footage (the Students), along with the University, filed a complaint for

declaratory judgment and injunctive relief against the County, the City, the news media

organizations, and Arthur West that the surveillance footage is exempt from disclosure

under the PRA. They also moved for a temporary restraining order and an order to show



1 Clerk's Papers (CP) at 73.
No. 72159-3-1/5


cause why a preliminary injunction should not issue.

      The following day, a King County Superior Court commissioner granted the

Students' and the University's motions for a temporary restraining order and order to show

cause why a preliminary injunction should not issue. The commissioner ordered that the

City and the County were enjoined from disclosing the three minute surveillance video

and that the temporary restraining order would remain in effect pending the court's

determination on an order to show cause why a preliminary injunction should not issue.

      After a hearing, the superior court issued a memorandum opinion on July 22, in

which it concluded that the Students and the University were not entitled to a preliminary

injunction to prohibit the release of the three minute surveillance video, which, the court

explained, was the only video at issue.       In reaching this conclusion, the court made

several determinations. It determined that the three minute video was a public record

within the meaning of the PRA.        It also determined that none of the four statutory

exemptions proposed by the Students and the University applied to bar disclosure. These

exemptions were the "victim or witness" exemption contained in RCW 42.56.240(2), the

"privacy" exemption contained in RCW 42.56.050, the "law enforcement" exemption

contained in RCW 42.56.240(1), and the "security" exemption contained in RCW

42.56.420(1 ).2 Notwithstanding its ruling, however, the court extended the temporary

injunction until July 25 "to permit the filing ofa motion for discretionary review, should [the
Students and the University] so desire."3 It entered an order denying the Students and

the University's motions and extending the temporary injunction.

       The Students and the University filed notices of appeal and emergency motions to


2 CP at 513-18.
3 CP at 519.
No. 72159-3-1/6


prevent release of the three minute surveillance video pending review by this court.4 On

July 23, a commissioner of this court extended the temporary injunction.5 Thereafter,

following a hearing, the commissioner granted discretionary review and ordered that "the

temporary stay preventing release of the three-minute surveillance videotape at issue in

this matter shall remain in place until further order of this court."6

       While the appeal of that order was pending, on October 23, SPD and KCPAO

notified the University and the Students that the 19 additional DVDs would be released

absent a court order to the contrary. As with the three minute surveillance video, KCPAO

indicated its intent to "pixelate" the faces of the students who appeared in the videos.

       The University and the Students brought separate motions to preliminarily enjoin

the release of these videos. In the Students' motion, they requested that a specific form

of redaction—a black box and not simply pixelation of faces—be ordered.

       The court heard argument on the motions and reviewed the DVDs in camera. On

December 15, the court entered an order and second memorandum opinion in which it

denied the requests for a preliminary injunction.          The court incorporated its earlier

memorandum opinion of July 22 into the second memorandum opinion.

       In response to the Students' request for black box redaction, the court denied the

request as to the June 5 videos, but granted it as to a video from May 19. It explained

that the June 5 videos "include the response of law enforcement and the paramedics, and

it is not practical to black box the students without hiding the disclosable response of the



4 Commissioner's Ruling Extending Stay Pending Appeal and Granting Discretionary Review,
Jane Does 1-15. et al. v. King County, et al.. No. 72159-3-1, at 2 (Wash. Ct. App. Aug. 15,
2014).
5 Commissioner's Ruling at 2.
6 Commissioner's Ruling at 12.
No. 72159-3-1/7



police and fire department."7 In contrast, it stated that the May 19 video depicts Ybarra

planning his attack and "[t]here is nothing of significance that would be obliterated by a

black box instead of pix[e]lation on this disc."8 The court also concluded that, as with the

three minute video, the "security" exemption contained in RCW 42.56.420(1) did not apply

to the other 19 DVDs. Nor did the "privacy" exemption contained in RCW 42.56.240(1)

apply. The court ordered that the temporary injunction would remain in effect until lifted

by the Court of Appeals or by order of the superior court.

       Following this ruling, the University and the Students filed separate appeals with

this court. This court later consolidated these appeals with the cause number assigned

to the matter upon which discretionary review was granted.

                                        ANALYSIS


       The PRA mandates broad public disclosure of public records to safeguard the

people's right to insist on remaining informed so that they may maintain control over the

instruments of government they have created. RCW42.56.030. "The PRA requires state

and local agencies to disclose public records upon request, unless the record falls within

a PRA exemption or other statutory exemption." Gendlerv. Batiste, 174 Wash. 2d 244, 251,

274 P.3d 346 (2012). Accordingly, the PRA is liberally construed and its exemptions

narrowly construed to assure that the public interest is fully protected.             Fisher

Broadcasting-Seattle TV LLC v. City of Seattle. 180 Wash. 2d 515, 521, 326 P.3d 688

(2014).

       The PRA specifically provides that examination of any public record may be

enjoined if the superior courtfinds that such examination would clearly not be in the public


7 CP at 1046.
8 CP at 1046.
No. 72159-3-1/8


interest and would substantially and irreparably damage any person or vital governmental

functions. RCW 42.56.540. This provision is not an exemption; rather, it is a procedural

mechanism for seeking to enjoin release of a public record if it falls within a specific

exemption found elsewhere in the PRA. Yakima County v. Yakima Herald-Republic, 170
Wash. 2d 775, 807, 246 P.3d 768 (2011). It is premature for a court to consider the public

interest and substantial/irreparable damage factors before determining whether an

exemption applies. Franklin County Sheriff's Office v. Parmelee, 175 Wash. 2d 476, 480-

81, 285 P.3d 67 (2012). The party seeking to prevent disclosure has the burden to prove

that the requested documents fall within the scope of an exemption. Draaonslaver. Inc.

v. Wash. State Gambling Comm'n, 139 Wash. App. 433, 441, 161 P.3d 428 (2007).

      An appellate court's review of a superior court's PRA decision is de novo. Nissen

v. Pierce County. 183 Wash. 2d 863, 872, 357 P.3d 45 (2015). Where the record consists

only of affidavits, memoranda of law, and other documentary evidence, an appellate court

stands inthe same position as the trial court in reviewing agency actions challenged under

the PRA. Progressive Animal Welfare Soc'v v. Univ. of Wash.. 125 Wash. 2d 243, 252, 884
P.2d 592 (1994).

                             Preliminary Injunction Hearing

      The University and the Students contend that the trial court improperly

consolidated both the preliminary injunction hearings with a trial on the merits without

giving the required notice to the parties under CR 65. We disagree.

       To support their argument, the University and the Students rely on Northwest Gas

Ass'n v. Washington Utilities and Transportation Commission, 141 Wn. App. 98,168 P.3d




                                            8
No. 72159-3-1/9


443 (2007) and Ameriquest Mortgage Co. v. State Attorney General, 148 Wash. App. 145,

199 P.3d 468 (2009).

       In Northwest Gas, the trial court did not expressly inform the parties that it was

consolidating the preliminary injunction hearing with a permanent injunction trial on the

merits under CR 65(a)(2). Nevertheless, the trial court ordered the government agency

to disclose the requested records. Division Two of this court reversed. It concluded that

in ordering the disclosure of the records, "[T]he trial court essentially considered and

finally resolved the merits." 141 Wash. App. at 114.

       In Ameriguest, the trial court "similarly conflated the preliminary injunction hearing

with a full hearing on the merits without providing prior notice to the parties." 148 Wn.

App. at 156. There, the trial court had also ordered disclosure of the records sought.

       Here, in contrast, the trial court did not—contrary to the University's contention-

order disclosure of the three minute video following the first preliminary injunction hearing

or the remaining 19 videos following the second preliminary injunction hearing. Rather,

it concluded that the statutory exemptions did not apply and declined to grant a

preliminary injunction in either instance. The trial court also affirmatively extended the
temporary restraining order, thereby preventing the release of the videos.            Unlike

Northwest Gas and Ameriguest, the trial court's decisions did not constitute final

resolutions on the merits.

       Moreover, the trial court's decision was procedurally proper under PRA case law.

The trial court recognized that its first task was to determine whether a specific statutory

exemption to the PRA applies. Only then could it consider the issuance of an injunction

under RCW 42.56.540. Franklin County, 175 Wash. 2d at 480-81.
No. 72159-3-1/10


                                      Public Records

       The University next contends that the trial court erred when it concluded that the

videos are "public records" under the PRA. The University argues that, because the

majority of the surveillance footage does not show any government action, the videos are

not public records. We conclude that they are.

       We begin our analysis by considering whether the videos fall within the PRA

statutory definition of "public record." Dragonslaver, 139 Wash. App. at 441. As defined by

the legislature, "'Public record' includes any writing containing information relating to the

conduct of government or the performance of any governmental or proprietary function

prepared, owned, used, or retained by any state or local agency regardless of physical

form or characteristics." RCW 42.56.010(3). In construing this definition, our Supreme

Court has observed that "'public record' is defined very broadly, encompassing virtually

any record related to the conduct of government." O'Neill v. City of Shoreline, 170 Wash. 2d
138, 147, 240 P.3d 1149 (2010); see ajso Nissen, 183 Wash. 2d at 880 ("This language

casts a wide net."). "This broad construction is deliberate and meant to give the public

access to information about every aspect of state and local government." Nissen, 183
Wash. 2d at 874.

       The University argues that the videos, for the most part, do not contain information

relating to government conduct because the surveillance footage shows only minimal

government action.      RCW 42.56.010(3) does not, by its terms, impose such a

requirement, and Washington courts have not interpreted the provision to so require. In
Comaroto v. Pierce County Medical Examiner's Office, Division Two of this court

concluded that a private suicide note was a public record because law enforcement


                                             10
No. 72159-3-1/11


"gathered and temporarily retained the note before delivering it to the medical examiner's

office (a governmental agency) to investigate and to determine the cause of. .. death (a

government function)." 111 Wash. App. 69, 73-74, 43 P.3d 539 (2002).

        In this matter, as in Comaroto, a government agency obtained privately generated

information for the purpose of investigating a crime. RCW 42.56.010(3) does not, by its

plain language, limit the definition of "[p]ublic record" to those showing only direct

government action (e.g., a filmed traffic stop), but rather uses broad language to capture

"information relating to the conduct of government or the performance of any

governmental or proprietary function prepared."9 We conclude that these surveillance

videos contain information "relating" to government conduct. The trial court did not err.

                                     PRA Exemptions

       The University and the Students next contend that certain PRA exemptions apply

to the videos and that the trial court therefore erred in refusing to grant either motion for

a preliminary injunction. These exemptions include the "victim or witness" exemption

under RCW 42.56.240(2),         the "investigative    records" exemption       under RCW

42.56.240(1), and the "security" exemption under RCW 42.56.420. Each exemption is

addressed in turn below.

"Victim or Witness" Exemption

       The parties do not appear to dispute that the "victim or witness" exemption applies.

They do dispute, however, the proper scope of the exemption. The Students maintain

that the trial court erred in ruling that redaction by means of pixelation was adequate to

comply with the PRA. We disagree.



 (Emphasis added.)
                                             11
No. 72159-3-1/12


      The "victim or witness" exemption, in pertinent part, exempts the following from

disclosure:


       Information revealing the identity of persons who are witnesses to or victims
       of crime or who file complaints with investigative, law enforcement, or
       penology agencies, other than the commission, if disclosure would
       endanger any person's life, physical safety, or property. If at the time a
       complaint is filed the complainant, victim, or witness indicates a desire for
       disclosure or nondisclosure, such desire shall govern.

RCW 42.56.240(2).

       The Students have the burden of proof. Ameriguest Mortg. Co. v. Office of

Attorney Gen, of Wash., 177 Wash. 2d 467, 486-87, 300 P.3d 799 (2013).

       In this case, after the City and County received public records requests, they

contacted the victims and witnesses to notify them that the three minute video from June

5 would be disclosed. However, in response to the stated desire of the victims and

witnesses that their identities not be disclosed, the City and County informed them that

the video would be released with their faces redacted by use of pixelation. The Students

then filed suit in an attempt to prevent the entire three minute video from being disclosed.

The Students did not, however, argue that the method of redaction should instead have

been use of a "black box."10

       The trial court properly rejected the Students' argument that the entire three minute

video should not be disclosed. Washington courts have rejected attempts to withhold a

record entirely where the record could be disclosed subject to redaction. See, ag^,
Bainbridge Island Police Guild v. City of Puvallup, 172 Wash. 2d 398, 416, 259 P.3d 190

(2001) ("The trial court erred by exempting the entire [record], rather than producing the
report with only [the officer's] identity redacted.").


10 CP at 1043.

                                                12
No. 72159-3-1/13


       Whereas the Students did not raise the issue of using an alternative method of

redaction—that is, use of a "black box" rather than pixelation—with regard to the three

minute video, the Students did ask the trial court to order black box redaction with regard

to the remaining 19 videos.11 After conducting in camera reviews of the videos, the trial

court denied the Students' request for black box redactions as to the June 5 videos, which

included depictions of the response of law enforcement and paramedics. The court

reasoned that it would not be practical to use a black box to obscure the students without

concealing the response of the police and fire department.

       However, the court granted the Students' request for black box redactions for "Disc

621," which was filmed on May 19, the date on which Ybarra appeared on campus to plan

his attack.12    The court found that there was nothing of significance in the video that

would be obscured by a black box instead of pixelation, and so the higher level of

protection was warranted.

       The Students argue that the use of pixelation was insufficient to protect disclosure

of their identities. Specifically, they assert that merely pixelating their faces does not

redact all identifying information such as clothing and body types.            We disagree.

Pixelation for the June 5 videos sufficiently protects against disclosure of identity. Further,

if requested material contains both exempt and non-exempt material, the exempt material

may be redacted but the remaining material must be disclosed. RCW 42.56.210(1);

Amren v. City of Kalama, 131 Wash. 2d 25, 32, 929 P.2d 389 (1997). Because the trial court

reasoned that use of black boxes would, in nearly every instance, conceal or otherwise

block the response of the police and fire department, the court did not err.


11 CP at 1043.
12 CP at 1046.

                                              13
No. 72159-3-1/14


"Investigative Records" Exemption

      The "investigative records" exemption, which is contained in RCW 42.56.240(1),

contains two prongs known colloquially as "privacy" and "law enforcement." The Students

contend that the trial court erred by not applying the "privacy" prong of the investigative

records exemption. Both the Students and the University argue that the trial court erred

by not applying the "law enforcement" prong. We conclude that the trial court did not err

in refusing to apply the exemption.

       "Privacy" Prong

      The "privacy" prong exempts from disclosure "[s]pecific intelligence information

and specific investigative records compiled by investigative, law enforcement, and

penology agencies, and state agencies vested with the responsibility to discipline

members of any profession, the nondisclosure of which is essential... for the protection

of any person's right to privacy." RCW 42.56.240(1). A party asserting a privacy-based

PRA exemption must prove that disclosure is both "highly offensive to a reasonable

person" and "not of legitimate concern to the public." RCW 42.56.050.

       Recently, our Supreme Court, in examining the Restatement (Second) of Torts §

652(D) (1977), explained that "the PRA will not protect everything that an individual would

prefer to keep private." Predisik v. Spokane Sch. Dist. No. 81. 182 Wash. 2d 896, 904-05,

346 P.3d 737 (2015).     Because "[t]he PRA's 'right to privacy' is narrower," the court

observed, "[individuals have a privacy right under the PRA only in the types of 'private'

facts fairly comparable to those shown in the Restatement." Predisik, 182 Wash. 2d at 905.

The pertinent section of the Restatement is as follows:

       Every individual has some phases of his life and his activities and some
       facts about himself that he does not expose to the public eye, but keeps

                                            14
No. 72159-3-1/15


      entirely to himself or at most reveals only to his family or to close personal
      friends. Sexual relations, for example, are normally entirely private matters,
      as are family quarrels, many unpleasant or disgraceful or humiliating
      illnesses, most intimate personal letters, most details of a man's life in his
      home, and some of his past history that he would rather forget.

Restatement (Second) of Torts § 652(D).

      The surveillance footage at issue here is not comparable to the type of private facts

addressed by the Restatement. The videos themselves were not taken in a private place

such as a dorm room; they instead captured footage of areas on an urban university

campus.   Under these circumstances, the Students do not have a protected right to

privacy under the PRA. The trial court did not err.

       "Law Enforcement" Prong

      The "law enforcement" prong exempts from disclosure "[s]pecific intelligence

information and specific investigative records compiled by investigative, law enforcement,

and penology agencies" when nondisclosure is "essential to effective law enforcement."

RCW 42.56.240(1).       Records relating to crime investigations are "presumptively

disclosable upon request" where, as in this case, a suspect has been arrested and the

matter has been referred to the prosecutor for a charging decision. Cowles Pub. Co. v.

City of Spokane, 139 Wash. 2d 472, 481, 987 P.2d 620 (1999). In order to overcome this

presumption, the University and the Students must provide a "truly persuasive reason as

to why disclosure" would harm the SPD's future law enforcement efforts. Ameriguest

Mortg.. 177Wn.2dat492.

      The University fails to offer a persuasive reason as to why disclosure would be

harmful in this case. It makes a broad policy argument that there is the possibility that

disclosure will dissuade it from voluntarily cooperating with law enforcement.         Our


                                            15
No. 72159-3-1/16


Supreme Court recently rejected a similar argument in Ameriguest Mortgage. 177 Wash. 2d
467, 492-93, 300 P.3d 799 (2013). The University also argues that the security system

is essential to its law enforcement efforts on campus. But the exemption only applies to

the agencies enumerated in the statute. RCW 42.56.240(1). Finally, the University relies

on Fischer v. Washington State Department of Corrections, 160 Wash. App. 722, 728, 254
P.3d 824 (2011), in which nondisclosure of prison surveillance videos was found

"essential to effective law enforcement." This was so because concealing the security

system was "critical to its effectiveness in the specific setting of a prison." Fischer, 160
Wash. App. at 728 (emphasis added). The University fails to explain why the rationale in

Fischer should be extended to the facts in this matter.

       The Students also fail to offer a persuasive reason as to why disclosure would be

harmful. They argue that disclosure with their faces merely pixelated will impair law

enforcement by making victims and witnesses less willing to come forward or cooperate

with law enforcement officers—that is, disclosure will have a "chilling effect" moving

forward.13 The Supreme Court, however, has made clear that "[a] general contention of

chilling future witnesses is not enough to exempt disclosure." Sargent v. Seattle Police

Dep't, 179 Wash. 2d 376, 395, 314 P.3d 1093 (2013). Rather, the Students were obligated

"to come forward with specificevidence of chilled witnesses or other evidence of impeded

law enforcement." Sargent, 179 Wash. 2d at 395. They have not done so here.

"Security" Exemption

       The University next contends that the trial court erred when it declined to apply the

PRA's "security" exemption. We disagree.



13 Students' Appellants' Br. at 20.
                                             16
No. 72159-3-1/17


       The "security" exemption exempts from disclosure the following public records:

       (1) Those portions of records assembled, prepared, or maintained to
       prevent, mitigate, or respond to criminal terrorist acts, which are acts that
       significantly disrupt the conduct of government or of the general civilian
       population . . . and that manifest an extreme indifferent to human life, the
       public disclosure of which would have a substantial likelihood of threatening
       public safety, consisting of:
              (a) Specific and unique vulnerability assessments or specific and
       unique response or deployment plans, including compiled underlying data
       collected in preparation of or essential to the assessments, or to the
       response or deployment plans.

RCW 42.56.420 (emphasis added).

       The University's burden was to show that public disclosure of the videos would

have a substantial likelihood of threatening public safety. It failed to meet this burden.

The University's argument that disclosure of the videos could enable future individuals to

successfully evade its surveillance security system is altogether speculative. The same

is true of the University's argument regarding "copycat" crimes.14 In view of this, we

conclude that the trial court did not err when it declined to apply the "security" exemption.

       Affirmed.




                                                  -T/iiAe y y -J
WE CONCUR:




                                                      S